Title: To George Washington from John Fitzgerald, 11 October 1793
From: Fitzgerald, John
To: Washington, George


          
            Dear Sir
            Alexandria [Va.] 11th Octr 1793
          
          On my return last night from the General Court at Anapolis, I found myself honor’d by
            two letters from you, one of Monday on private business, & the
            other covering your Answer to the resolves of the town meeting, which were enclosed to
              you.
          You will be pleased to observe that the Publick Papers join the Eighth Resolution with
            the others which, I dont know why, were seperated in the Copy sent, this I presume will
            render the Answer, to be made public, proper & necessary, which will accordingly
            appear.
          You may be assur’d that I have paid the most direct & strict attention to the
            subject of your house & Lott & would have wrote you respecting it; but could not
            bring it to any conclusion[.] The man in possession has not yet return’d from Boston
            & his family consisting of a Wife & some small Children declaring that an
            agreement existed between them & Mr Whiting, which gave them a right for some time,
            they could not say how long, to remain in possession, I should in a Post or two have
            requested your directions how to act[.] they appear to be an orderly, though poor
            people, & were extremely distress’d when I told them a few days ago that unless
            something satisfactory was done in a short time they must be dispossess’d[.] In this
            state of things I am happy to find that you have other use for the House & that I
            have not had it in my power to make any agreement for it, by which your intentions can
            be prevented[.] I am satisfied that no written Contract between your late Agent &
            those people can appear, to prevent your taking possession whenever you think proper,
            & the Situation of the poor people will admit of a removal on their part. With sentiments of purest Esteem & Attachment I have the
            honor to be your mo. Obedt Hble Servant
          
            John Fitzgerald
          
        